Exhibit 10.5
FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT
     THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “First Amendment”) is
made and entered into effective as of the 26th day of November, 2008, by and
between Arris Group, Inc., a Delaware corporation (“Company”), and James D.
Lakin (“Executive”).
     WHEREAS, the parties hereto entered into that certain Employment Agreement
dated as of December 7, 2006 (the “Agreement”); and
     WHEREAS, the parties hereto now desire to amend the Agreement as provided
herein to make certain changes and bring the Agreement into compliance with
Section 409A of the Code.
     NOW, THEREFORE, for and in consideration of Executive’s continued
employment with Company and the premises and the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Company and Executive hereby agree
as follows:

1.   Capitalized terms that are used but not defined in this Amendment shall
have the meaning specified in the Agreement.   2.   The second sentence of
Section 2(a) of the Agreement is amended in its entirety to read as follows:    
Executive’s Base Salary will be payable in arrears (no less frequently than
monthly) in accordance with the Company’s normal payroll procedures and will be
reviewed annually and subject to upward adjustment at the discretion of the
Chief Executive Officer and Compensation Committee, but will not be lowered
except in connection with reductions applied to all executive officers.   3.  
Section 2(b) is amended by adding the following at the end thereof:      
Executive’s bonus, if any, shall be payable as soon after the end of each
calendar year to which it relates as it can be determined, but in any event
within two and one-half (2-1/2) months thereafter.   4.   Section 2(e) of the
Agreement is amended by adding the following at the end thereof:

    Such payments and reimbursements shall be made as soon as administratively
practicable following submission of reasonable documentation and receipts for
such expenses but all such payments and reimbursements shall be made no later
than the last day of the calendar year following the calendar year in which
Executive incurs the reimbursable expense.

 



--------------------------------------------------------------------------------



 



5.   Section 4(a) of the Agreement is amended in its entirety to read as
follows:       Executive’s employment shall terminate upon the death of
Executive, provided, however, that the Company shall continue to pay no less
frequently than monthly (in accordance with its normal payroll procedures) the
Base Salary to Executive’s estate for a period of three months after the date of
Executive’s death.   6.   The last sentence of Section 4(e) of the Agreement is
amended in its entirety to read as follows:

    Notwithstanding the foregoing, Executive shall continue to receive his full
salary and benefits under this Agreement for a period of six months after the
effective date of such termination with his base salary payable in arrears no
less frequently than monthly in accordance with the Company’s normal payroll
procedures and continued benefits on a monthly basis through such time.   7.  
Section 4(f) of the Agreement is amended in its entirety to read as follows:

Following any expiration or termination of this Agreement and Executive’s
employment hereunder, in addition any amounts owed pursuant to Section 5 hereof,
the Company shall pay to Executive all amounts earned by Executive hereunder
prior to the date of such expiration and termination, as soon as
administratively practicable following the date of termination of Executive’s
employment, in the normal course consistent with the provisions of this
Agreement.

  8.   Section 5(a) of the Agreement is amended by adding to the end thereof the
following:


The Company shall continue to pay to Executive his Base Salary (as in effect as
of the date of such termination) no less frequently than monthly in accordance
with the Company’s normal payroll procedures, beginning with the first payroll
date after the date of termination of Executive’s employment and continuing for
twelve (12) months immediately following the termination. The Company also shall
pay to Executive a bonus for each Company fiscal year (and a pro rata amount for
each partial Company fiscal year) during the twelve (12) months immediately
following Executive’s termination of employment in an amount equal to the bonus
Executive would have received had he fulfilled the requirements to earn his
target bonus that would have been payable during such time (or pro rata amount
of such bonus for any partial Company fiscal year) with the bonus for any fiscal
year or partial year to be paid after the end of such fiscal or partial year and
within two and one-half (2-1/2) months thereafter. Notwithstanding the
foregoing, all payments to be made or benefits to be provided under this Section
are subject to the provisions of Section 5(f) below.

2



--------------------------------------------------------------------------------



 



9.   Section 5(c) of the Agreement is amended in its entirety to read as
follows:       The Company shall continue to provide Executive on a monthly
basis with group and additional life insurance coverage, no less frequently than
monthly, for a period of twelve (12) months immediately following termination of
employment.   10.   Section 5(d) of the Agreement is amended in its entirety to
read as follows:       The Company shall continue to provide Executive and his
family with group medical insurance coverage, no less frequently than monthly,
under the Company’s medical plans (as the same may change from time to time) or
other substantially similar health insurance for a period of twelve (12) months
immediately following termination of employment.   11.   Section 5(e) of the
Agreement is amended in its entirety to read as follows:       The Company shall
continue to provide Executive coverage, no less frequently than monthly, under
the Company’s group disability plan for a period of twelve (12) months
immediately following termination of employment (subject in the case of
long-term disability to the availability of such coverage under Company’s
insurance policy).   12.   Section 5(f) of the Agreement is amended in its
entirety to read as follows:       (f) Notwithstanding any other provisions of
this Agreement, it is intended that any payment or benefit which is provided
pursuant to or in connection with this Agreement and which is considered to be
nonqualified deferred compensation subject to Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), will be provided and paid in a
manner, and at such time, as complies with Section 409A of the Code. For
purposes of this Agreement, all rights to payments and benefits hereunder shall
be treated as rights to receive a series of separate payments and benefits to
the fullest extent allowed by Section 409A of the Code. If Executive is a key
employee (as defined in Section 416(i) of the Code without regard to paragraph
(5) thereof) and any of Company’s stock is publicly traded on an established
securities market or otherwise, then the payment of any amount or provision of
any benefit under this Agreement which is considered to be nonqualified deferred
compensation subject to Section 409A of the Code shall be deferred for six (6)
months after the Termination Date or, if earlier, Executive’s death (the “409A
Deferral Period”), as required by Section 409A(a)(2)(B)(i) of the Code. In the
event payments are otherwise due to be made in installments or periodically
during such 409A Deferral Period, the payments which would otherwise have been
made in the 409A Deferral Period shall be accumulated and paid in a lump sum as
soon as the 409A Deferral Period ends, and the balance of the payments shall be
made as otherwise scheduled. In the event, benefits are otherwise to be provided
hereunder during such 409A Deferral Period, any such benefits may be provided
during the 409A Deferral

3



--------------------------------------------------------------------------------



 



    Period at Executive’s expense, with Executive having a right to
reimbursement for such expense from the Company as soon as the 409A Deferral
Period ends, and the balance of the benefits shall be provided as otherwise
scheduled. For purposes of this Agreement, Executive’s termination of employment
shall be construed to mean a “separation from service” within the meaning of
Section 409A of the Code where it is reasonably anticipated that no further
services will be performed after such date or that the level of bona fide
services Executive would perform after that date (whether as an employee or
independent contractor) would permanently decrease to less than fifty percent
(50%) of the average level of bona fide services performed over the immediately
preceding thirty-six (36)-month period. Without limitation, if any payment or
benefit which is provided pursuant to or in connection with this Agreement and
which is considered to be nonqualified deferred compensation subject to
Section 409A of the Code fails to comply with Section 409A of the Code, and
Executive incurs any additional tax, interest and penalties under Section 409A
of the Code, Company will pay Executive an additional amount so that, after
paying all taxes, interest and penalties on such additional amount, Executive
has an amount remaining equal to such additional tax, interest and penalties.
All payments to be made to Executive pursuant to the immediately preceding
sentence shall be payable no later than when the related taxes, interest and
penalties are to be remitted. Any right to reimbursement incurred due to a tax
audit or litigation addressing the existence or amount of any tax liability
addressed in the immediately preceding sentence must be made no later than when
the related taxes, interest and penalties that are the subject of the audit or
litigation are to be remitted to the taxing authorities or, where no such taxes,
interest and penalties are remitted, within thirty (30) days of when the audit
is completed or there is a final non-appealable settlement or resolution of the
litigation.   13.   Section 5(h) of the Agreement is amended by adding at the
end thereof the following:       Executive will be required to execute and not
revoke the Company’s standard written release of any and all claims against the
Company and all related parties with respect to all matters arising out of
Executive’s employment by the Company (other than as described above) no later
than thirty (30) days following Executive’s termination of employment (or such
later time as the Company may permit). If the Executive does not provide such
release, with the period for revoking same having already expired, then Company
shall not be required to pay any further amounts pursuant to this Section 5 and
Executive will be required to return to the Company any amounts previously paid
pursuant to this Section 5.   14.   Section 6(a) of the Agreement is amended in
its entirety to read as follows:       Commencing on the day following
Executive’s normal retirement date (age 65), unless the Company and Executive
agree in writing to defer his change in status, either indefinitely or for a
specific period, Executive shall assume the status of a special employee to the
Company and shall have and perform such responsibilities and receive such
compensation as the Company and Executive

4



--------------------------------------------------------------------------------



 



    shall agree. This status shall continue, without termination, until May 30,
2013, at which time without any further action on the part of the Company or
Executive, it shall terminate. In no event may Executive’s special status
terminate before May 30, 2013, without Executive’s express written consent.  
15.   Section 6(b) of the Agreement is amended in its entirety to read as
follows:       During the period that Executive serves as a special employee,
only Sections 2(c) with respect to medical coverage only for Executive and his
spouse (but excluding life, disability and other fringe benefits or
perquisites), 2(e) 8, 9, 10, 11, 12, 13 and 14 hereof shall remain in effect,
and for purposes of such sections, and for the avoidance of doubt, for purposes
of continued vesting of restricted shares and stock options as well, Executive
shall be treated as a full-time employee until May 30, 2013 or such earlier
termination with Executive’s express written consent. Accordingly, subject to
Executive’s continued compliance with Sections 8 and 10 of this Agreement, all
of Executive’s stock options and equity awards outstanding shall continue to
vest until May 30, 2013 or such earlier termination with Executive’s express
written consent, as if Executive remained employed as a full-time employee
through such time, and such stock options shall remain outstanding through the
original expiration date of the stock options (disregarding any earlier
expiration date based on Executive’s special status or subsequent termination of
employment).   16.   Section 7(a) of the Agreement is amended by adding to the
end thereof the following:       The Company shall pay the amounts set forth in
(1) and (2) above in one lump sum payment as soon as administratively
practicable (and within thirty (30) days) following Executive’s termination of
employment. The benefits provided under (3) above shall be provided no less
frequently than monthly following the date of termination of employment.
Notwithstanding the foregoing, all payments to be made and benefits to be
provided under this Section are subject to the provisions of Section 5(f) above.
  17.   Section 7(b) of the Agreement is amended in its entirety to read as
follows:       “Change of Control” shall mean the date as of which: (i) there
shall be consummated (1) any consolidation or merger of the Company to which the
Company is not the continuing or surviving corporation or pursuant to which
shares of the Company’s common stock would be converted into cash, securities or
other property, other than a merger of the Company in which the holders of the
Company’s common stock immediately prior to the merger own more than 50% of the
total fair market value or total voting power of the continuing or surviving
entity, or (2) any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all, or substantially all, of the assets
of the Company or (ii) the stockholders of the Company approve any plan or
proposal for the liquidation or dissolution of the Company; or (iii) otherwise
(any person)

5



--------------------------------------------------------------------------------



 



    as such term is used in Sections 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934, as amended. (the “Exchange Act”)), shall become the
beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act) of
30% or more of the Company’s outstanding common stock (in a single transaction
or within twelve (12) months from the date of the final acquisition) or
(iv) during any one year, individuals who at the beginning of such period
constitute the entire Board of Directors of the Company shall cease for any
reason to constitute a majority thereof unless the election, or the nomination
for election by the Company’s stockholders, of each new director was approved by
a vote of at least two-thirds of the directors still then in office who were
directors at the beginning of the period. This definition of “Change in Control”
is intended to comply with the definition of a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company within the meaning of Section 409A(a)(2)(A)(v) of the
Code and shall be construed consistent with that intent.   18.   Section 7(e) is
amended in its entirety to read as follows:       Company will pay to Executive
the amount of any excise taxes, penalties and interest imposed on Executive
under Section 4999 of the Code by reason of payments or benefits under the
provisions of this Agreement, including this provision, and the amount of any
federal and state income taxes, penalties and interest imposed on Executive by
reason of payments to Executive under this Section. All payments to be made to
Executive under this Section shall be payable no later than when the related
taxes are to be remitted. Any right to reimbursement incurred due to a tax audit
or litigation addressing the existence or amount of a tax liability under this
Section must be made no later than when the related taxes that are the subject
of the audit or litigation are to be remitted to the taxing authorities or,
where no such taxes are remitted, within thirty (30) days of when the audit is
completed or there is a final and non-appealable settlement or resolution of the
litigation.   19.   Section 8 and 9 of the Agreement are deleted in their
entirety and replaced with new Section 8 to read as follows:

(a) As used in this Section:
“Business of Company” means providing products and services to broadband
internet service providers which support a full range of integrated voice, video
and high-speed data services to the subscribers of such providers.
“Restricted Period” means the period beginning on the Termination Date and
ending twelve (12) months after the Termination Date.
“Restricted Territory” means, and is limited to, the following Metropolitan
Statistical Areas: (1) Atlanta — Sandy Springs — Marietta, (2) Denver — Aurora,
(3)

6



--------------------------------------------------------------------------------



 



Portland — Vancouver — Beaverton, (4) Philadelphia — Camden — Wilmington,
(5) New York — Northern New Jersey — Long Island, (6) San Francisco — Oakland —
Fremont, (7) Los Angeles — Long Beach — Santa Ana, and (8) St. Louis. Executive
acknowledges and agrees that this is the area in which the Company does business
at the time of execution of this Agreement, and in which Executive will have
responsibility, at a minimum, on behalf of the Company.
“Material Contact” means contact in person, by telephone or by paper or
electronic correspondence, in furtherance of the business interests of Company.
(b) Executive agrees that during Executive’s employment hereunder and during the
Restricted Period, Executive shall not, within the Restricted Territory, perform
services on his own behalf or on behalf of any other person or entity, which are
the same as or similar to those he provided to Company and which support any
business activities which compete with the Business of Company.
(c) Executive agrees that during Executive’s employment hereunder and during the
Restricted Period, Executive shall not, directly or indirectly, solicit any
actual or prospective customers of Company with whom Executive had Material
Contact, for the purpose of selling any products or services which compete with
the Business of Company.
(d) Executive agrees that during Executive’s employment hereunder and during the
Restricted Period, Executive shall not, directly or indirectly, solicit any
actual or prospective vendor of Company with whom Executive had Material
Contact, for the purpose of providing products or services in support of any
business activities which compete with the Business of Company.
(e) Executive agrees that during Executive’s employment hereunder and during the
Restricted Period, Executive shall not, directly or indirectly, solicit or
induce any employee or independent contractor of Company with whom Executive had
Material Contact to terminate such employment or contract with Company.
Notwithstanding the foregoing, it is understood and agreed that, without
limitation on other available remedies, the restrictions on Executive set forth
in this Section 7(b), (c), (d) and (e) hereof shall not be applicable at any
time that Company is in breach of its contractual obligations to Executive under
this Agreement or the ARRIS Group, Inc. Supplemental Retirement Benefits Plan
(the “Excess Benefit Plan”) following the thirty (30) days after being notified
in writing by Executive of such breach and failure of Company to cure same. In
the event Company cures such breach, the restrictions set forth in
Sections 7(b), (c), (d) and (e) hereof shall continue pursuant to their terms as
if such breach never occurred.

20.   Section 10 of the Agreement is amended in its entirety to read as follows:

7



--------------------------------------------------------------------------------



 



    In the event that Executive violates any of the provisions of Sections 8 or
10 hereof or fails to provide the notice required by Section 4(d) hereof, the
Company shall be entitled to receive from Executive the profits, if any,
received by Executive upon exercise of any Company granted stock options or
stock appreciation rights or upon lapse of the restrictions on any grant or
restricted stock to the extent such options or rights were exercised, or such
restrictions lapsed, subsequent to six months prior to the termination of
Executive’s employment.   21.   New Section 15 of the Agreement is added to read
as follows:

15. Rabbi Trust. The Company will establish an irrevocable grantor trust (as
described in Section 671 of the Internal Revenue Code) for the purpose of
accumulating assets to provide for any retirement obligations owed to Executive
under the Excess Benefit Plan. The assets and income of such trust shall be
subject only to the claims of the creditors of the Company in the event of the
Company’s insolvency as defined in Rev. Proc. 92-64, 1992-2 C.B. 422. The
establishment of such trust shall not affect the Company’s liability to pay
benefits except that any liability under the Excess Benefit Plan shall be offset
by any payments actually made to Executive from such trust. The Company will
reasonably determine the amount to contribute to such trust pursuant to the
requirements of the Excess Benefit Plan, and the investment of the assets of the
trust shall be made in accordance with the terms of the trust document. Without
limitation, but only to the extent not prohibited by Section 409A(b) of the
Code, the Company agrees to contribute to the trust pursuant to the requirements
of the Excess Benefit Plan sufficient amounts to provide for the Company’s
liability to pay the benefits under such Excess Benefit Plan no later than when
a “Change of Control” occurs. The terms of the trust shall contain such
provisions as may be necessary to qualify the trust as a “rabbi trust” under
applicable rules so that the supplemental retirement benefits may be considered
“unfunded” for purposes of the Employee Retirement Income Security Act of 1974,
as amended.

22.   Section 12 of the Agreement is amended by replacing the references to
Sections 7, 8, 9 and 10 to Sections 8, 10 and 11.

23.   Section 13(c) of the Agreement is hereby amended by adding the following
to the end of Section 13(c) to read as follows:

    To the extent the Company is required to reimburse Executive for any such
cost, fees and expenses, the Company shall reimburse such costs, fees and
expenses within 90 days following the final determination, award, judgment or
settlement.

24.   Except as amended hereby, the Agreement shall remain in full force and
effect.

25.   The provisions of Section 13 of the Agreement shall apply to this First
Amendment as if set forth in its entirety herein.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this First Amendment
as of the day first above written.

              COMPANY
 
            Arris Group, Inc.
 
       
 
  By:   /s/ Lawrence A. Margolis
 
       
 
  Name:   Lawrence A. Margolis
 
  Title:   Executive Vice President of Strategic
Planning, Administration and Chief Counsel, Secretary
 
            EXECUTIVE
 
            /s/ James. D. Lakin           James D. Lakin

9